Citation Nr: 1118268	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-14 224	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from February 1978 to September 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part of the February 2008 decision, the RO denied entitlement to TDIU.  

The Board notes that the February 2008 decision also denied service connection for malignant melanoma; however, during the pendency of the appeal a November 2009 Decision Review Officer (DRO) decision granted the Veteran service connection for malignant melanoma of upper left arm, status post excision with residual scar with an initial noncompensable rating, effective February 27, 2007.  Since the November 2009 DRO decision granted the Veteran service connection the benefit sought on appeal has been full granted; therefore, the issue of service connection for malignant melanoma is not before the Board. 


FINDING OF FACT

On February 25, 2011 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


